*403Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered April 13, 2007, which denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
The infant plaintiff, a three-year-old “special needs” student at defendant Birch’s early childhood center, was allegedly injured by another student at school on three occasions in late 2002 and early 2003. The final injury was a broken femur. Plaintiffs seek to hold defendants liable for negligent supervision.
The school authorities were not entitled to summary judgment on this record (see Garcia v City of New York, 222 AD2d 192, 195 [1996], lv denied 89 NY2d 808 [1997]). Plaintiffs introduced sufficient evidence, in addition to the challenged alleged hearsay (see Navedo v 250 Willis Ave. Supermarket, 290 AD2d 246, 247 [2002]), to raise a triable issue of fact as to the school’s awareness of prior injuries to this child while in its care and custody, and to raise factual issues as to the adequacy of defendants’ supervision (see Mirand v City of New York, 84 NY2d 44 [1994]). Concur—Gonzalez, J.P, Nardelli, Buckley and Catterson, JJ.